Title: Thomas Jefferson to George W. Erving, 25 November 1817
From: Jefferson, Thomas
To: Erving, George William


                    
                        Dear Sir
                        Nov. 25. 17.
                    
                    This will be delivered to you by mr George Ticknor a young gentleman of high respectability and connexions from Massachusets & among the first in our country in point of erudition. he has been in Europe several years, first at Gottingen to fill up the measure of his education, thence he has travelled thro’ France, is now probably in Italy, & expects to be at Madrid, with the same constant view of adding to his stores of science, already very great. you will find in him the most perfect correctness of conduct, and virtues which will make him a valuable addition to your friendships. be so good as to recieve him as my particular friend, & to render him all the good offices which his situation may need, and consider whatever you can do for him as done for myself, and as conferring on me a debt & obligations which I shall ever thankfully acknolege. Accept at the same time assurances of my continued & great esteem & respect.
                    Th: Jefferson
                